Citation Nr: 1046825	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to October 
1990.  

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, in addition to addressing the claim on 
appeal, the November 2006 rating decision also proposed to reduce 
the 10 percent disability rating assigned for the Veteran's 
sarcoidosis.  In November 2006, the Veteran expressed opposition 
to the proposed reduction.  Further, in a February 2007 rating 
decision, the RO reduced the rating assigned to sarcoidosis to 
zero percent, effective May 1, 2007.  To date, a notice of 
disagreement has not been received with the actual reduction.  As 
such, the Board will not discuss the matter further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In the substantive appeal received by the RO in August 2007, the 
Veteran indicated a desire to present testimony at a hearing 
before a member of the Board (e.g., Veterans Law Judge (VLJ)) at 
the RO.  Pursuant to this request, the Veteran was scheduled to 
present testimony at a personal hearing before a VLJ at the RO in 
Cleveland, Ohio in October 2010.  The Veteran failed to report 
for this hearing.  

Significantly, the record reflects that, in recent years, the 
Veteran's residence has changed several times between two 
addresses in particular.  Importantly, the address used in the 
RO's August 2010 notification to the Veteran of the scheduling of 
her hearing may not be current, as a subsequent letter sent to 
her by the Board in October 2010 to the same address was returned 
as undeliverable.  The Board is uncertain, therefore, whether the 
Veteran received the August 2010 letter informing her of the 
scheduling of her hearing.  Accordingly, the Board believes that 
another attempt should be made to schedule the Veteran for her 
requested hearing.  

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording her an opportunity for the 
requested hearing, a remand is required.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for her requested 
personal hearing at the RO before a VLJ.  The 
notification of the scheduling of this 
hearing should be sent to the Veteran at her 
current address of record.  After a hearing 
is conducted, or if the Veteran withdraws her 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


